Title: From George Washington to Major General Arthur St. Clair, 24 February 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dear Sir
            Head Quarters Morris Town 24th Feby 1780.
          
          I recd yours of yesterday late last night. I am sorry that the state of the Ice did not admit of the prosecution of your enterprize at the time you had determined to carry it into execution, but perhaps this change of Weather may again make the passage secure.
          You will be pleased to come up on Monday next, if the situation of matters below will permit—Your presence is necessary as a Witness on the trial of Lt Colo. Howard, and the Court have been obliged to adjourn for want of your evidence. should any thing turn up between this and Monday which you think will prevent your attendance on that day, you will be pleased to signify it previously. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
          
            ⟨P.⟩ S. I shall expect the pleasure of your Company at dinner on Monday.
          
        